
	
		II
		112th CONGRESS
		2d Session
		S. 3638
		IN THE SENATE OF THE UNITED STATES
		
			November 26, 2012
			Ms. Landrieu (for
			 herself and Mr. Kerry) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To establish an Office of Entrepreneurial Support within
		  the Small Business Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Today’s Entrepreneurs are Advancing
			 Mentorship Act of 2012 or the TEAM Act of 2012.
		2.Office of
			 Entrepreneurial Support
			(a)In
			 generalThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating section 45 (15 U.S.C. 631
			 note) as section 46; and
				(2)by inserting after section 44 (15 U.S.C.
			 657q) the following:
					
						45.Entrepreneurial
				support
							(a)Office of
				Entrepreneurial Support
								(1)In
				generalThere is in the Administration an Office of
				Entrepreneurial Support, which shall develop and provide innovative
				entrepreneurial information, education, and resources, to promote prospective
				entrepreneurs and successful small business concerns.
								(2)DirectorThe
				head of the Office of Entrepreneurial Support is the Director of the Office of
				Entrepreneurial Support, who shall report to the Associate Administrator for
				Entrepreneurial Development.
								(3)DutiesThe
				Director of the Office of Entrepreneurial Support shall—
									(A)manage the online
				courses, online publications, and other online resources provided by the
				Administration to entrepreneurs and small business concerns;
									(B)manage the youth
				entrepreneurship programs of the Administration, including—
										(i)online resources
				for youth entrepreneurs; and
										(ii)coordination and
				outreach with entrepreneurial development service providers that provide
				counseling and training to youth entrepreneurs desiring to start or expand
				small business concerns;
										(C)coordinate with
				nonprofit and other private sector partners to share educational materials on
				money management and financial literacy for entrepreneurs and small business
				concerns; and
									(D)provide assistance
				and courtesy services to individuals and foreign dignitaries visiting the
				United States who are interested in issues relating to entrepreneurs and small
				business concerns.
									(b)Entrepreneurial
				Support Program
								(1)In
				generalNot later than 1 year after the date of enactment of the
				TEAM Act of 2012, the Associate
				Administrator for Entrepreneurial Development (referred to in this subsection
				as the Associate Administrator) shall establish a program under
				which the Associate Administrator may make grants to nonprofit organizations,
				including small business development centers, women’s business centers,
				chapters of the Service Corps of Retired Executives, and other resource
				partners of the Administration, local government entities, and appropriate
				private sector organizations or entities to provide technical assistance for
				the development and implementation of curricula and mentoring programs designed
				to promote entrepreneurship.
								(2)ApplicationAn
				entity desiring a grant under this subsection shall submit to the Associate
				Administrator an application that contains—
									(A)a description of
				the goals of the project to be funded using the grant;
									(B)a list of any
				partners that plan to participate in the project to be funded using the grant;
				and
									(C)any other
				information that the Associate Administrator determines is necessary.
									(3)ReportNot
				later than 1 year after the date on which an entity receives a grant under this
				subsection, the entity shall submit to the Associate Administrator a report
				that describes—
									(A)the individuals
				assisted using the grant;
									(B)the number of jobs
				created or saved through the use of the grant; and
									(C)any other
				information concerning the use of the grant that the Associate Administrator
				may require.
									(4)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection—
									(A)$1,000,000 for
				fiscal year 2013;
									(B)$2,000,000 for
				fiscal year 2014; and
									(C)$3,000,000 for
				fiscal year
				2015.
									.
				(b)Report on best
			 practices of entrepreneurial support and training programs
				(1)Report
			 requiredNot later than 180 days after the date of enactment of
			 this Act, the Director of the Office of Entrepreneurial Support shall submit to
			 the Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report that
			 describes best practices of entrepreneurial education and training programs
			 throughout the United States.
				(2)ContentsThe
			 report submitted under paragraph (1) shall include—
					(A)a description of
			 any programs that the Director of the Office of Entrepreneurial Support
			 determines are exemplary, including national programs, regional programs, State
			 programs, and local programs; and
					(B)a summary of
			 entrepreneurial education and training programs carried out by—
						(i)the
			 Federal Government;
						(ii)State and local
			 governments; and
						(iii)nonprofit
			 organizations and private sector groups.
						3.Emerging Leaders
			 ProgramSection 8 of the Small
			 Business Act (15 U.S.C. 637) is amended by inserting after subsection (n) the
			 following:
			
				(o)Emerging
				Leaders Program
					(1)DefinitionsIn
				this subsection—
						(A)the term
				eligible small business concern means a small business concern
				that—
							(i)has been in
				business for at least 2 years;
							(ii)has at least 1
				employee;
							(iii)demonstrates
				growth potential, including the ability to create jobs; and
							(iv)has an owner or
				operator that participates in the day-to-day executive-level management of the
				small business concern; and
							(B)the term
				Emerging Leaders Program means the Emerging Leaders Program
				established under paragraph (2)(A).
						(2)In
				general
						(A)Program
				authorizedNot later than 1 year after the date of enactment of
				the TEAM Act of 2012, the
				Administrator shall establish an Emerging Leaders Program to provide
				specialized training and executive-level mentoring to eligible small business
				concerns.
						(B)MissionThe
				Emerging Leaders Program shall provide educational and technical assistance to
				eligible small business concerns focusing on the next level of growth,
				leadership, and operational strategies, including the development of a
				strategic plan.
						(C)Authority to
				contractIn order to carry out the Emerging Leaders Program, the
				Administrator may enter into contracts or cooperative agreements with, or make
				grants to, a national service provider.
						(3)Community
				partnersTo encourage community support and engagement, the
				Administrator may enter into memoranda of understanding with for-profit,
				nonprofit and government entities to jointly support and deliver localized
				training and provide executive-level mentoring under the Emerging Leaders
				Program. A memorandum of understanding entered into with an entity under this
				paragraph shall not be construed to constitute or imply an endorsement by the
				Administration of any product or service of the entity.
					(4)RecruitmentThe
				Administrator shall place special emphasis on recruiting eligible small
				business concerns in emerging, underserved, rural, and urban markets.
					(5)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Administration to carry out the Emerging Leaders Program $2,000,000 for each of
				fiscal years 2013 through
				2015.
					.
		4.Performance
			 measures and reporting
			(a)In
			 generalTo demonstrate
			 program impact, the Administrator shall develop performance measures for the
			 Emerging Leaders Program established under section 8(o) of the Small Business
			 Act, as added by this Act, and the Entrepreneurial Support Program established
			 under section 45(b) of the Small Business Act, as added by this Act.
			(b)Public
			 availabilityThe
			 Administrator shall collect and post information relating to the Emerging
			 Leaders Program and the Entrepreneurial Support Program on the website of the
			 Administration, including—
				(1)the number of
			 small business concerns participating in the Emerging Leaders Program and the
			 number of grant applicants and grant recipients under the Entrepreneurial
			 Support Program;
				(2)the race,
			 ethnicity, and gender of individuals participating in the Entrepreneurial
			 Support Program, and the location of their business headquarters and regions of
			 operation;
				(3)demographic and
			 statistical information relating to small business concerns and individuals
			 that participated in the Emerging Leaders Program or the Entrepreneurial
			 Support Program, during the 5-year period following their participation in the
			 program;
				(4)the annual
			 revenues of each participating small business concern;
				(5)the annual number
			 of jobs created or retained by each participating small business
			 concern;
				(6)the amount of new
			 financing obtained by each participating small business concern;
				(7)the amount of new
			 contracts obtained by each participating small business concern; and
				(8)the amount of
			 Federal tax paid by each participating small business concern.
				(c)GAO
			 reportNot later than 2 years after the date on which the
			 Administrator establishes the Emerging Leaders Program, the Comptroller General
			 of the United States shall submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives a report that contains a comprehensive analysis of the
			 economic impact of the Emerging Leaders Program and the Entrepreneurial Support
			 Program, including the information required to be collected and posted under
			 subsection (b).
			
